 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Kendrick J. Collier,                                        Case No.: 2:18-cv-1955-APG-PAL

 4                 Petitioner,                                      Order Granting Motion

 5           v.                                                           [ECF No. 10]

 6
     Jerry Howell, et al.,
 7
                   Respondents.
 8

 9          On November 20, 2018, I ordered petitioner Kendrick J. Collier to show cause why this

10 habeas corpus action should not be dismissed on the ground that it is a successive petition and

11 the Collier has not obtained the required permission from the Ninth Circuit Court of Appeals to

12 file such a successive petition. See Order entered November 20, 2018 (ECF No. 6). I granted

13 Collier 45 days – until January 4, 2019 – to make that showing. See id. I warned Collier that if

14 he fails to respond within the time allowed, or fails to make the required showing, I will dismiss

15 this action. See id.

16
            On November 27, 2018, Collier filed a motion (ECF No. 10) stating that, as a result of a
17 search of his cell, he has lost his legal materials related to this case. Collier asks that I take

18 notice of this, and “give whatever help” is possible. ECF No. 10, p. 2.

19          I will grant Collier’s motion, direct the Clerk of the Court to send him certain materials

20 so that he can respond to my November 20 order, and extend the time for him to respond.
            IT IS THEREFORE ORDERED that the petitioner’s Motion to Report Thrown Away
21
     Legal Paperwork by SDCC Staff (ECF No. 10) is GRANTED.
22

23
 1
            IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to the
 2 petitioner, along with a copy of this order, a copy of his habeas petition in this case (ECF No. 7)

 3 and a copy of the order filed on November 20, 2018 (ECF No. 6).

 4          IT IS FURTHER ORDERED that the petitioner will have until February 8, 2019, to

     respond to the November 20, 2018, order.
 5
            Dated: November 28, 2018.
 6

 7

 8                                               ANDREW P. GORDON,
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
